Citation Nr: 9904855	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his friend 


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied entitlement to service 
connection for PTSD.


REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Under the Cohen criteria, 
the veteran has met his burden of submitting a well-grounded 
PTSD claim because he has submitted medical evidence of a 
current disability; lay evidence (presumed to be credible to 
establish well-groundedness) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability, in the form of a diagnosis 
by VA medical personnel.  Specifically, upon VA examination 
in September 1996, the veteran was diagnosed with PTSD.  The 
specific in-service stressors cited to support the examiner's 
diagnosis included the veteran's claim of having to unload 
sometimes dismembered dead bodies from the back of a truck 
for burial at a temporary mortuary.  The second stressor 
cited was the veteran's claim of having worked as a hospital 
litter bearer. 

By a written statement submitted to the RO in December 1997, 
the veteran described several stressful events he experienced 
during his Vietnam service.  He stated that he served with 
the Naval Support Group at Da Nang in 1969 during which he 
constructed a mortuary for American soldiers.  The veteran 
stated that during this duty he saw dumptrucks loaded with 
unidentified dead bodies.  He further stated that his other 
duties included repairing base buildings, including locations 
were ICOR supplies were stored, and airplane runways which 
had been damaged by enemy attacks.  The veteran informed the 
RO that during his 366 days in Vietnam he was also "loaned 
out" for duty with the 51st Infantry in Da Nang and with the 
4th Battalion 51st Infantry, APO 3487.  The veteran also 
claims to have helped rebuild the Freedom Hill ammunition 
depot in April 1969 and the Hue causeway, and to have been 
stationed at Camp Penshaw, China Bead, Camp Carter and at 
Marble Mountain, Area Work Center Seven.

In a June 1998 hearing before a Board member the veteran 
testified about his Vietnam experiences.  He described a 
mortar attack on Camp Penshaw, about five miles from Da Nang 
Air Base, during the time he was stationed there on March 23, 
1969.  The veteran also described an incident at about the 
same time in which an unnamed first lieutenant with whom the 
veteran had flown to Vietnam lost an arm during an enemy 
rocket attack on the Camp Penshaw officers' barracks.  The 
veteran also described his duties at Work Station Seven in Da 
Nang at which he was assigned to repair damage from rocket 
and mortar attacks, and he discussed his volunteer work as a 
litter bearer at the NSA hospital in Da Nang in which he 
brought in as many as 30 often maimed and badly wounded 
soldiers from the field each night.  In addition, the veteran 
explained how he discovered that John Buckner, a friend from 
basic training, had been killed at MCB Three or Five at Red 
Beach.  Finally, the veteran testified that during his year 
in Vietnam the area in which he was stationed came under 
attack two or three times a week.

Also associated with the claims file is a copy of the 
veteran's military driver's license and a group of 30 
photographs with accompanying identifying index purporting to 
show scenes from the veteran's Vietnam experience including 
scenes of hostile activity and the results of hostile 
activity at or near where the veteran served on active duty.

The Board finds that although the record includes a medical 
diagnosis of PTSD related to Vietnam combat there is no 
evidence independent of the veteran's statements which verify 
the alleged stressors as required for a grant of service 
connection for PTSD.  The Board notes that the veteran's 
service personal records do not show that he received medals 
or decorations which verify combat nor does his military 
occupational specialty indicate a combat status or that the 
veteran engaged in combat with the enemy.

The Board believes that an attempt should be made to verify 
the veteran's claimed stressors with the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  In 
this case, a unit history of the veteran's military unit 
during his Vietnam service may assist in verification of the 
reported stressors.  Depending upon the outcome of the search 
for verified combat stressors the veteran may have to be 
reexamined for a PTSD diagnosis that is valid for rating 
purposes.  West v. Brown, 7 Vet. App. 70, 78 (1994).

Therefore, in order to give the veteran full consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted. Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and prepare a summary of the veteran's 
claimed in-service stressors. This 
summary and a copy of the veteran's DD 
214 and all associated service documents 
should then be sent to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, in an 
attempt to verify the veteran's claimed 
stressors.  The USASCRUR's review should 
include a search for any incident reports 
pertaining to the events detailed by the 
veteran.  A unit history should also be 
requested as part of the stressor 
development.  Information obtained should 
be associated with the claims folder.

2.  Thereafter, if and only if the 
USASCRUR or other credible evidence of 
record verifies a claimed stressor, the 
RO should schedule the veteran for a VA 
psychiatric examination.  The veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences including the possible 
denial of his claim.  38 C.F.R. § 3.655; 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  Regarding the claim for PTSD, 
the RO must provide for the examiners the 
summary of the stressor or stressors 
described in paragraph 2, above, and the 
examiners must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms.  The 
examiners should also be specifically 
requested to determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is appropriate the 
examiners must comment upon the link 
between the current symptomatology and 
one or more of the in- service stressors 
that the RO found to be established.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that a diagnosis of PTSD 
was based on the verified history 
provided by the USASCRUR and/or the RO.  
If the examiner relied upon a history 
which was not verified, the examination 
report must be returned as inadequate for 
rating purposes. The Board emphasizes 
that a diagnosis of service-related PTSD 
is inadequate if it is based on an 
examination which relied upon an 
unverified history.  West v. Brown, 7 
Vet. App. 70, 77 (1994).

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to service 
connection for PTSD. If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.

The purpose of this REMAND is to obtain additional 
development and adjudication and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

- 6 -


